Title: To John Adams from United States House of Representatives, 12 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					May 12, 1790
				
				 The House of Representatives have proceeded to reconsider such of their amendments to the bill sent from the Senate, entitled “An act for giving effect to the act therein mentioned, in respect to the state of North Carolina, and to amend the said act,” as were disagreed to by the Senate, and have

Resolved, That a conference be desired with the Senate, on the subject matter of the said amendments; and that Messrs. White, Steele, Foster, Livermore, and Williamson, be appointed managers at the same, on the part of the House of Representatives.

				
					
				
				
			